

116 HR 556 IH: Economic Ladders to End Volatility and Advance Training and Employment Act of 2019
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 556IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. Danny K. Davis of Illinois (for himself, Ms. Sewell of Alabama, Mr. Suozzi, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Evans) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Social Security Act to establish a new employment, training, and supportive services
			 program for the long-term unemployed and individuals with barriers to
			 employment, and for other purposes.
	
		1.Short title; amendment to social security act; table of contents
 (a)Short titleThis Act may be cited as the Economic Ladders to End Volatility and Advance Training and Employment Act of 2019 or the ELEVATE Act of 2019. (b)Amendments to social security actExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Social Security Act.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; amendment to social security act; table of contents. Sec. 2. Employment, training, and supportive services program. Sec. 3. Self-employment assistance benefits and relocation assistance benefits. Sec. 4. Employee retention work opportunity credit. Sec. 5. Conforming amendments. Sec. 6. Effective date; regulations. 2.Employment, training, and supportive services program (a)EstablishmentThe Social Security Act (42 U.S.C. 301 et seq.) is amended by inserting after title XII the following:
				
					XIIIReemployment and other Job-Related Assistance and Benefits 
						AEmployment, Training, and Supportive Services Program
							1301.Purpose; definitions; administration
 (a)PurposeThe purpose of this part is to provide funds to States to initiate and expand the provision of employment services, training and other services and activities, and supportive services for eligible individuals in order to—
 (1)promote subsidized employment programs for public, private for-profit, private non-profit, and social enterprise sector jobs;
 (2)expand the availability of jobs during economic downturns or in areas with persistently high unemployment or poverty;
 (3)provide economically and socially disadvantaged individuals (such as the long-term unemployed, people with criminal records, former foster youth, and other economically and socially disadvantaged populations) with the ability to gain job experience;
 (4)provide employers with new pathways into the workforce development system enabling them to have a greater role in the training and hiring of new workers and labor market re-entrants; and
 (5)allow for sufficient State flexibility to design programs targeted at community-specific workforce gaps and employer needs.
 (b)DefinitionsIn this part: (1)Adult and dislocated worker employment and training activitiesThe term adult and dislocated worker employment and training activities means adult and dislocated worker employment and training activities funded under chapter 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act.
 (2)Dislocated workerThe term dislocated worker has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act. (3)Eligible individualThe term eligible individual means an individual who, on the basis of an assessment by the State, has been determined to be unlikely to find unsubsidized employment due to—
 (A)being an individual with a barrier to employment; (B)being a dislocated worker; or
 (C)local or national economic conditions. (4)Employment servicesThe term employment services means a subsidized job placement in the public, private for-profit, private non-profit, or social enterprise sector and includes payment or reimbursement of employer subsidies for wages, the employer share of payroll taxes, employer costs for unemployment insurance, employer costs for workers' compensation premiums, and costs attributable to supervision and other administration directly related to the employment of an eligible individual in the subsidized job placement.
 (5)Indian tribeThe term Indian tribe has the meaning given that term in section 419(4). (6)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act and includes an individual who is an offender (as defined in such section).
 (7)Integrated education and trainingThe term integrated education and training has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act. (8)Payroll taxesThe term payroll taxes means taxes under section 3111, 3221, 3301, or 3321 of the Internal Revenue Code of 1986, and any similar State or local tax imposed on employers.
									(9)Supportive services
 (A)In generalThe term supportive services has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act. (B)Additional servicesSuch term includes any of the following:
 (i)Stipends for an eligible individual provided with unpaid training services. (ii)Legal services.
 (iii)Other supplemental services necessary for an eligible individual to participate in the State program funded under this part.
 (10)State expendituresThe term State expenditures means all State or local funds that are expended by the State or a local agency including State or local funds that are matched or reimbursed by the Federal Government and State or local funds that are not matched or reimbursed by the Federal Government.
 (11)Tier-1 practiceSubject to subsection (c), the term tier-1 practice means a practice that— (A)offers a new or potentially more effective strategy for addressing widely shared challenges;
 (B)has not been systematically studied but is supported by a strong logic model; and (C)is a departure from existing workforce strategies.
 (12)Tier-2 practiceSubject to subsection (c), the term tier-2 practice means a practice that will expand knowledge about the efficacy of a workforce strategy and provide more information about the feasibility of implementing proven workforce strategies in different contexts and is, with respect to a State—
 (A)a practice that has been implemented by a State program and evaluated by a State or by a neutral third party and the evaluation results indicate some potential for positive impacts on participant or system-wide outcomes; or
 (B)a practice that has not been previously implemented by the State, but is supported by strong evidence of positive change and has been evaluated before using an outcome, quasi-experimental, or random assignment design, and evaluation findings indicate some statistically significant positive change.
 (13)Tier-3 practiceSubject to subsection (c), the term tier-3 practice means with respect to a State, a practice that— (A)previously has been implemented by a program funded by a State; and
 (B)previously has been evaluated using a random assignment design and the evaluation findings indicate some positive impacts on participant or system wide outcomes.
 (14)Training and other services or activitiesThe term training and other services or activities means any of the following services or activities if provided in conjunction with a subsidized job placement and determined by the State as necessary to significantly increase the likelihood that the job placement will be successful for the employer and employee and may improve the prospect of obtaining and retaining unsubsidized jobs:
 (A)Services provided through adult and dislocated worker employment and training activities. (B)Integrated education and training.
 (C)Education directly related to employment. (D)Vocational and employment services integrated with trauma-informed substance use disorder treatment, in collaboration with a substance use disorder treatment provider.
 (E)Casework and job coaching. (F)Union-provided job training services.
 (c)Outcome measures requiredA practice shall not be considered to be a tier-1, tier-2, or tier-3 practice unless the practice is intended, studied, or evaluated for purposes of making meaningful improvements in validated measures of important outcomes for eligible individuals and their families, such as recidivism, health, employment, and economic well-being over the short and long-term.
 (d)AdministrationSubject to section 1302(d), the program under this part shall be administered by the Secretary through the Assistant Secretary for the Administration for Children and Families within the Department of Health and Human Services and in consultation with the Secretary of Labor and the Secretary of Education.
 (e)State entitlementThis part constitutes budget authority in advance of appropriations Acts and represents the obligation of the Federal Government to provide payments to States under section 1304(a).
								1302.State plan requirements
 (a)In generalA State is not eligible for payment under section 1304 unless the State has submitted to the Secretary a plan that describes—
 (1)the State’s strategy for creating or expanding programs that offers subsidized employment for eligible individuals and moving such individuals into unsubsidized employment;
 (2)how such strategy fits with the State's overall strategy for, and assessment of, the State’s workforce needs;
 (3)the employment services, training and other services or activities, and supportive services to be provided under the State program funded under this part;
 (4)which specific populations of eligible individuals the State will serve, with a focus on how the State plans to assess and serve the eligible individuals with serious or multiple barriers to employment;
 (5)the strategies the State will use for outreach and engagement with the populations specified under paragraph (4) to ensure that such populations are aware of subsidized employment opportunities in their community;
 (6)the strategies the State will use for outreach, engagement, and ongoing collaboration with employers to promote employers’ use of the program and ensure they have the training necessary to support eligible individuals;
 (7)the strategies the State will use, based on such assessments, to create employability plans for eligible individuals participating in the State program funded under this part and, based on such plans, assign and provide eligible individuals with employment services, training and other services and activities, and supportive services;
 (8)how the State will coordinate the State program funded under this part with other relevant systems and programs based on the populations identified which may include criminal justice, child support, juvenile justice, child welfare, homeless services and other human services and workforce development programs of the State, including programs supported through the Workforce Innovation and Opportunity Act;
 (9)how the State will ensure employers participating in the program comply with the non-displacement requirements of section 1305(c); and
 (10)a plan for regular, rigorous evaluation of the State program funded under this part, including how the State plans to measure program outcomes and impacts.
 (b)Other requirementsThe State shall include with the plan a certification that supportive services for eligible individuals will supplement, and not supplant, other assistance provided by the State.
								(c)Deadlines for submission
 (1)Initial planThe initial State plan under this section shall be submitted by the State agency or agencies responsible for administering the State program under this part to the Secretary and, as appropriate, to the Secretary of Labor and the Secretary of Education, not later than 90 days prior to the commencement of the State program funded under this part and shall be for the period beginning on the first day of the commencement of the State program funded under the part and ending on the day that is the last day of the period covered by the unified State plan or combined State plan submitted by the State under section 102 or 103 of the Workforce Innovation and Opportunity Act that is in effect as of the date of submission.
 (2)Subsequent plansEach State plan submitted under this section after the initial State plan shall be submitted at the same time, in the same manner, and apply for the same period, as a unified State plan or a combined State plan submitted by the State under section 102 or 103 of the Workforce Innovation and Opportunity Act.
 (3)ApprovalEach State plan submitted under this section by the State agency or agencies responsible for administering the State program under this part, and any amendments to the plan, shall be subject to the approval of the Secretary, in consultation with the Secretary of Labor or the Secretary of Education as appropriate.
 (d)State agencyAt the option of the State, the program funded under this part shall be administered by the lead State agency responsible for administering the State program funded under part A of title IV, the lead State agencies responsible for administering the adult and dislocated worker employment and training activities of the State, or jointly by such agencies.
								1303.Use of funds
								(a)Authorized uses
 (1)In generalSubject to paragraph (2), a State shall use funds paid under section 1304 to provide eligible individuals with—
 (A)employment services; (B)training and other services and activities; and
 (C)supportive services while eligible individuals are provided with employment services and training and other services and activities.
 (2)Spending requirementNot less than 70 percent of the total amount paid to a State for a fiscal year quarter shall be for expenditures attributable to employment services that are payment for or reimbursement of employer costs for wages, the employer share of payroll taxes, employer costs for unemployment insurance, employer costs for workers' compensation premiums, or costs for employer-provided on-the-job training for subsidized job placements of eligible individuals.
 (3)TrainingA State may use such funds for training employers, agency personnel, and other individuals related to the administration of the State program funded under this part on issues related to providing eligible individuals with employment services, training and other services and activities, and supportive services.
 (4)Administrative costsSubject to section 1304(e), a State may use such funds for the proper and efficient administration of the State program funded under this part.
									(b)Evidence-Based practices and actual job placements required
 (1)In generalSubject to paragraph (3), only State expenditures for employment services, training and other services and activities, and supportive services provided to eligible individuals that meet the following conditions shall be eligible for a Federal matching payment under section 1304:
 (A)The employment services, training and other services and activities, supportive services are provided in accordance with practices that meet the requirements for being considered a tier-1, tier-2, or tier-3 practice.
 (B)The State can demonstrate that the employment services, training and other services and activities, and supportive services provided for an eligible individual directly resulted in employment (subsidized or unsubsidized) for the eligible individual, or can demonstrate good cause for why the job placement or employment did not occur, which may include the failure of an employer or an eligible individual to carry out the employer's or individual's commitments to the State program.
 (2)Tier-2 or tier-3 practicesBeginning with the 21st fiscal year quarter for which the State carries out the program funded under this part, not less than 50 percent of the total amount expended by the State for the quarter shall be for employment services, training and other services and activities, and supportive services provided in accordance with practices that meet the requirements for being considered a tier-2 or tier-3 practice.
 (3)Periods of economic downturnThe Secretary may waive any of the limitations on eligible expenditures under paragraphs (1) and (2) with respect to 1 or more State programs funded under this part during any period of local or national economic downturn (as defined by the Secretary).
 (c)EvaluationsA State shall be eligible to receive a payment under section 1304 for expenditures attributable to evaluating the State program funded under this part if—
 (1)the State submits to the Secretary a description of the proposed evaluation; and (2)the Secretary determines that the design and approach of the proposed evaluation is rigorous, will measure program outcomes and impacts, and is likely to yield information that is credible and will be useful to the State.
									1304.Payments to States
 (a)Payments to StatesSubject to section 1303 and subsections (b) and (c) of this section, beginning with the first fiscal year quarter for which a State plan is approved under this part, and for each quarter thereafter, the Secretary shall pay each State, out of any money in the Treasury not otherwise appropriated, an amount equal to the Federal medical assistance percentage that applies for the fiscal year to the State under section 1905(b) (without regard to any adjustments to such percentage applicable under that section or any other provision of law) of the total amount expended by the State during the quarter to provide eligible individuals with employment services, training and other services and activities, and supportive services and, subject to subsection (e), for the proper and efficient administration of the program funded under this part.
								(b)Increased federal support during economic downturns
									(1)Increased FMAP
 (A)In generalBeginning with any fiscal year quarter for which the total unemployment in a State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published equals or exceeds the applicable percentage specified in paragraph (2), the Federal medical assistance percentage applicable to payments made under subsection (a) to the State for the quarter shall be increased by the applicable number of percentage points specified in paragraph (2), except that in no case shall the Federal medical assistance percentage applicable to payments under subsection (a) for a State for a quarter exceed 100 percent.
										(B)Duration
 (i)In generalSubject to clause (ii), an increase in the Federal medical assistance percentage made in accordance with this subsection shall remain in effect with respect to payments made to a State under subsection (a) for at least 4 consecutive fiscal year quarters.
 (ii)Additional increase in unemploymentIf during the period for which the Federal medical assistance percentage for a State is increased under this subsection, the total unemployment in the State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published exceeds the applicable total unemployment rate that was the basis for such increase, the increase in the Federal medical assistance percentage shall be the applicable number of percentage points specified in paragraph (2) that corresponds to the most recent percentage of total unemployment in the State, beginning with the first fiscal year quarter for which such percentage of total unemployment occurs and continuing for 3 succeeding fiscal year quarters.
 (2)Applicable percentage; applicable number of percentage pointsFor purposes of paragraph (1), if the total unemployment in a State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published is—
 (A)equal to or greater than 6.5 percent but less than 7 percent, the applicable number of percentage points is 20;
 (B)equal to or greater than 7 percent but less than 7.5 percent, the applicable number of percentage points is 30;
 (C)equal to or greater than 7.5 percent but less than 8 percent, the applicable number of percentage points is 40; and
 (D)equal to or greater than 8 percent, the applicable number of percentage points is 50. (c)Maintenance of effortAs a condition of receiving payments under this section for a fiscal year—
 (1)the total amount of State expenditures for employment services, training and other services and activities, and supportive services provided through the adult and dislocated worker employment and training activities of the State for the fiscal year shall not be less than the amount of such expenditures for fiscal year 2017; and
 (2)the total amount of State expenditures for work, education, and training activities and work supports under the State program funded under part A of title IV shall not be less than the total amount of such State expenditures for the preceding fiscal year.
 (d)Administration of payments with title IV–ASection 405 shall apply to payments made to States under this part in the same manner as section 405 applies to payments made to States under State programs funded under part A of title IV.
 (e)LimitationBeginning with the fifth fiscal year quarter for which a State plan is approved under this part, and for each quarter thereafter, a State shall not receive a payment under this section for amounts expended by the State during the quarter for the proper and efficient administration of the program funded under this part that exceed the amount equal to 15 percent of the amount expended by the State during the quarter to provide eligible individuals with employment services, training and other services and activities, and supportive services.
								(f)Planning and implementation grants; technical assistance
 (1)In generalIn addition to amounts available to make payments to States under subsection (a), the Secretary shall make grants to States and Indian tribes (or intertribal consortiums with a tribal family assistance plan approved under section 412), for costs attributable to the planning and implementation of a State or tribal program funded under this part and shall provide technical assistance to States and Indian tribes with respect to the planning and implementation of such a program.
									(2)Requirements
 (A)Community engagementAs a condition of receiving a grant under this subsection, a State or Indian tribe shall engage local communities, including focus groups of target populations of eligible individuals and employers, in the planning and implementation of the State or tribal program funded under this part.
 (B)2-year limitNo State or Indian tribe shall receive a grant under this subsection for more than 8 quarters. (C)No matching payment requiredNo matching payment shall apply to the grants made under this subsection.
 (3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection for each fiscal year beginning with fiscal year 2020, such sums as are necessary.
									1305.Other program requirements
 (a)Assessment and employability planThe State shall establish procedures to— (1)assess, within 30 days of determining that an individual is an eligible individual, the eligible individual's job skills, education, past work experience, and potential barriers to employment; and
 (2)create, based on such assessment, an individualized employability plan for each eligible individual participating in the program that—
 (A)specifies— (i)the initial plan for the eligible individual, including whether the eligible individual is to be immediately begin working in a subsidized job or needs training and other services and activities or supportive services before that placement can occur; and
 (ii)the employment services that will be provided to the eligible individual, as well as the training and other services and activities, and supportive services that will be provided to the eligible individual while the eligible individual is working in a subsidized job; and
 (B)provides that, near the end of the individual's initial placement in a subsidized job, an assessment will be made regarding whether the eligible individual will be converted to a permanent employee, and if not, the job search assistance and additional employment services, training and other services and activities, and supportive services that will be provided to the eligible individual with the goal of obtaining and retaining unsubsidized employment.
										(b)Employment standards and criteria for subsidized jobs
 (1)General requirementsAny subsidized job placement for an eligible individual participating in the State program funded under this part shall satisfy the following requirements:
 (A)Employment services that are payment for or reimbursement of employer costs may only be used by an employer in the public, private for-profit, private non-profit, or social enterprise sector for such costs that are attributable to the hiring of, compensation for, or on-the-job training of, the eligible individual.
 (B)An employer in the public, private for-profit, private non-profit, or social enterprise sector shall not be paid a subsidy that exceeds 120 percent of wage costs.
 (C)An eligible individual in a subsidized job placement shall be paid not less than the prevailing minimum wage in the relevant jurisdiction and shall be covered by all relevant labor and employment laws.
 (D)Subject to paragraph (4), a subsidized job placement for an eligible individual shall not exceed 6 months unless the placement is extended for not more than 6 additional months for purposes of improving the work experience, training and other services and activities, and supportive services needs of an eligible individual with less prior work experience, more skill development and training needs, or greater employment barriers.
 (E)Employers participating in the State program agree to make a good faith effort to hire an eligible individual placed in a subsidized job in their employment if the individual has demonstrated satisfactory performance and the employer has a relevant job opening available and to maintain a record of the share of subsidized workers hired on a permanent basis.
 (2)Additional placementsIf, after completing a subsidized job placement, an eligible individual is unemployed for at least 6 weeks (regardless of whether such weeks are consecutive), the eligible individual may apply for a new subsidized job placement but the immediately subsequent placement may only be with a different public or private sector employer.
 (3)State variation permittedEmployer subsidies for a subsidized job placement may vary within a State and among States carrying out programs under this part provided that all eligible individuals employed in subsidized jobs shall be paid not less than the prevailing minimum wage in the relevant jurisdiction and shall be covered by all relevant labor and employment laws.
 (4)ExceptionsWith respect to any period for which the total unemployment in a State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published equals or exceeds 7.5 percent, the Secretary may waive the limit on the duration of a subsidized job placement under paragraph (1)(D).
 (c)NondisplacementA public or private sector employer shall not use an eligible individual subsidized job placement to—
 (1)displace or replace an employee, position, or volunteer, or to partially displace or replace an employee, position, or volunteer, such as through a reduction in hours, wages, or employment benefits; or
 (2)displace or replace an employee participating in a strike, collective bargaining or union activities, or union organizing.
									1306.Reports; technical assistance; research; audit requirement
								(a)Quarterly reports
 (1)State reportsA State shall submit with each quarterly report required under section 411(a)(1) a report on the State program funded under this part that contains such data and information as the Secretary shall require.
 (2)Reports to congressThe Secretary shall submit with each annual report to Congress required under section 411(b) a report on the State programs funded under this part, including demonstration projects conducted under section 1309.
									(b)Ongoing performance assessment
 (1)In generalThe Secretary shall study and submit annual reports to Congress that— (A)measure the performances of the State programs funded under this part, including demonstration projects conducted under section 1309;
 (B)include information about the categories of individuals and employers served by such programs and projects; and
 (C)describe the activities eligible individuals engaged in during the year. (2)Timing of submissionsThe Secretary shall submit the reports required by paragraph (1)—
 (A)in the case of the first such report, 2 years after the date on which the first State program funded under this part is established; and
 (B)in the case of subsequent reports, annually thereafter. (c)Alignment with workforce innovation and opportunity act programsThe Secretary shall coordinate with the Secretary of Labor on aligning performance measures and regulations for the State programs funded under this part with the performance measures and regulations applicable to the core programs of States funded under the Workforce Innovation and Opportunity Act.
 (d)Individual eligibility assessment guidanceThe Secretary, in consultation with the Secretary of Labor, shall study and issue guidance to States on best practices for assessing whether an individual satisfies the criteria for being an eligible individual under section 1301(b)(3)(B) as being unlikely to find unsubsidized employment due to individual barriers, local economic conditions, or national economic conditions.
								(e)New performance measures
 (1)In generalThe Secretary shall create new performance measures that address income gains and poverty reduction for eligible individuals participating in the State program funded under this part and the families of such individuals. Such performance measures shall be in addition to the performance accountability measures under section 116(b) of the Workforce Innovation and Opportunity Act for the adult and dislocated worker employment and training activities of the State and aligned with the State program funded under this part.
 (2)Program accessThe Secretary shall create a measure of program access to determine the extent to which States are serving individuals with the most significant barriers to employment and the portion of State caseloads that are made up of such workers.
 (f)Coordination of data collectionThe Secretary, in consultation with the Secretary of Labor, and, as appropriate, the Secretary of the Treasury and the Secretary of Education, shall determine the data States shall collect and report regarding the State program funded under this part and the extent to which that data collection and reporting, and required evaluations, can be coordinated with the data collection, reporting, and evaluations required for the State program funded under part A of title IV and the performance accountability measures under section 116(b) of the Workforce Innovation and Opportunity Act for the adult and dislocated worker employment and training activities of the State.
 (g)FundingThe Secretary shall use funding made available under section 413(h)(1) for research, technical assistance, and evaluation to conduct the performance assessments required under subsection (b).
 (h)Inspector general auditThe Inspector General of the Department of Health and Human Services shall biennially audit a sample of the State programs funded under this part to ensure compliance with program requirements, including compliance with the nondisplacement requirements of section 1305(c), and to identify and protect against any waste, fraud, or abuse in such programs.
								1307.Direct funding and administration for programs operated by Indian tribes
 (a)In generalAn Indian tribe or intertribal consortium with a tribal family assistance plan approved under section 412 (or any Indian tribe that is a member of such a consortium) that proposes to establish a program under this part shall submit an application to the Secretary to directly receive payments for expenditures made to carry out the program (in this section referred to as a tribal program application).
 (b)Tribal program application requirementsSubject to subsection (c), a tribal program application shall include a plan that meets the requirements of section 1302 in the same manner as such requirements apply to a State.
 (c)Program requirementsThe program requirements specified in this part shall apply to an Indian tribe or intertribal consortium with a tribal program application and plan approved under this section in the same manner as such requirements apply to a State except to the extent that an Indian tribe or intertribal consortium requests, and the Secretary approves, a waiver or modification of any such requirements.
								(d)Payments
 (1)In generalSubject to paragraph (2), the Secretary shall pay an Indian tribe or intertribal consortium with a tribal program application and plan approved under this section in the same manner as States are paid under section 1304.
 (2)Application of tribal FMAPThe Federal medical assistance percentage that would apply under subsection (d) of section 479B if an Indian tribe or tribal consortium operated a program under that section (in this subsection referred to as the tribal FMAP), shall apply to payments made to the Indian tribe or tribal consortium for expenditures attributable to carrying out a program under this part, unless the tribal FMAP is less than the Federal medical assistance percentage that applies to the State in which the Indian tribe or tribal consortium is located in which case the State Federal medical assistance percentage shall apply. In the case of an Indian tribe or tribal consortium that is located in more than 1 State, the State in which the Indian tribe or tribal consortium is located that has the highest Federal medical assistance percentage shall apply to the preceding sentence.
									1308.Direct funding and administration for programs operated by local governments
 (a)In generalThe Secretary shall establish procedures under which a local government, or a consortium of local governments within a State, may submit an application to the Secretary to establish a program under this part and directly receive payments for expenditures made to carry out the program (in this section referred to as a local government program application), if the State in which the local government or consortium is located does not elect to establish a State program under this part.
 (b)Local government program application requirementsSubject to subsection (c), a local government program application shall include a plan that meets the requirements of section 1302 in the same manner as such requirements apply to a State.
 (c)Program requirementsThe program requirements specified in this part shall apply to a local government or consortium with a local government program application and plan approved under this section in the same manner as such requirements apply to a State except to the extent that a local government or consortium requests, and the Secretary approves, a waiver or modification of any such requirements.
 (d)PaymentsThe Secretary shall pay a local government or consortium with a local government program application and plan approved under this section in the same manner as the State in which the local government or consortium is located would have been paid under section 1304 if the State had established a State program under this part.
								1309.Pro-worker employers demonstration projects
 (a)Authority To approve demonstration projectsThe Secretary may authorize States to conduct demonstration projects pursuant to this section which the Secretary finds are likely to promote 1 or more of the purposes described in section 1301(a) through subsidized employment for eligible individuals working for certified pro-worker employers.
 (b)Conditions for state eligibilityA State may be authorized to conduct such demonstration project only if the State satisfies the following conditions:
 (1)The State submits an application to the Secretary, at such time, in such manner, and containing the information specified in paragraph (2) and such other information as the Secretary requires.
 (2)The State includes the following information in the application submitted to the Secretary: (A)The criteria for being an eligible individual if the State elects to include individuals not described in section 1301(b)(3).
 (B)A description of the scientific or quasi-scientific design for the demonstration project that includes a randomized controlled trial or another valid control group.
 (C)The outcome measures for evaluating the impact of the demonstration project that shall include, at a minimum, the following:
 (i)The percentage of eligible individuals who are in unsubsidized employment during the 2d quarter after exiting from the demonstration project.
 (ii)The percentage of eligible individuals who are in unsubsidized employment during the 4th quarter after exiting from the demonstration project.
 (iii)The median earnings of eligible individuals who are in unsubsidized employment during the 2d quarter after exiting from the demonstration project.
 (iv)Other measures of employment and earnings as specified by the Secretary which, to the greatest extent practicable, shall be based on the information required for State performance reports under section 116(d)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(2)).
											(c)Waiver authority
 (1)In generalThe Secretary may waive compliance with any requirement of this part or part A of title IV which (if applied) would prevent a State from carrying out a demonstration project under this section or prevent the State from effectively achieving the purpose of such a project.
 (2)Cost and budget neutralityThe Secretary shall not impose cost or budget neutrality requirement as a condition for approving a demonstration project under this section.
									(d)Payment to states
 (1)Treatment as program expendituresThe Secretary shall consider the expenditures of any State to conduct a demonstration project under this section to be expenditures under this part.
 (2)Enhanced fmapThe enhanced FMAP described in the first sentence of section 2105(b) that is applicable to a State for a fiscal year shall apply to payments made to the State for a fiscal year quarter for expenditures to conduct a demonstration project under this section in lieu of the Federal medical assistance percentage applicable to payments made under section 1304(a) to the State for the quarter. If the State is eligible for an increase in the Federal medical assistance percentage applicable to payments under section 1304(a) in accordance with subsection (b) of section 1304, the enhanced FMAP applicable to the State for the fiscal year shall be used to determine the amount of the increase.
 (e)Duration of demonstrationA demonstration project under this section may be conducted for such period of years as the Secretary and a State shall agree, but for not more than 5 years, unless in the judgment of the Secretary, the demonstration project should be allowed to continue.
 (f)Indian tribes and local governmentsAn Indian tribe or intertribal consortium approved for payments under section 1307 and a local government or a consortium of local governments within a State approved for payments under section 1308 may be considered a State for purposes of conducting a demonstration project under this section.
								(g)Pro-Worker employer standard
 (1)Establishment of standardNot later than 2 years after the date of enactment of this part, the Secretary and the Secretary of Labor, jointly shall establish a standard for employers to meet in order to be a certified pro-worker employer for purposes of a demonstration project under this section. At a minimum, the standard shall require that an employer does the following:
 (A)Offer predictablyThe employer has scheduling practices with predictable work hours. (B)Provide family-friendly benefitsThe employer offers paid family and medical leave programs, paid sick days, health insurance, child care, paid time off, and other benefits that contribute to work-life balance, and provides similar or portable benefits to freelance, independent contractors, consultants, outsourced and non-permanent workers, or other contingent workers.
 (C)Ensure adequate payThe employer pays employees a living wage that enables the employees to meet their basic needs and has policies to ensure fair compensation for freelance, independent contractors, consultants, outsourced and non-permanent workers, or other contingent workers by adopting clear contractual language and committing to on-time payments.
 (D)Invest in employee growth and developmentThe employer provides in-house or through employee stipends and other financial assistance, access to education and training opportunities and promotes career pathways for entry-level workers which demonstrably improve income and job responsibilities.
 (E)Reward workers when company does wellThe employer has profit-sharing practices or other mechanisms that ensure workers benefit when the company grows or increases profits.
 (2)Process for certificationThe Secretary of Labor, in consultation with the Secretary shall establish a process by which an employer may apply for and be issued a certification as a pro-worker employer. The process may allow for applications for certification to be considered and issued by a State, the Secretary of Labor, or the Secretary, or an entity under a contract or other arrangement with the Secretary of Labor.
 (h)Reports and performance assessmentsThe Secretary shall report on and assess the demonstration projects conducted under this section as part of the reports and ongoing performance assessments required under section 1306.
 (i)DefinitionsIn this section: (1)Certified pro-worker employerThe term certified pro-worker employer means an employer who has applied for and been issued a certification as having met the pro-worker employer standard established under subsection (g).
 (2)Eligible individualsThe term eligible individuals has the meaning given that term in section 1301(b)(3) and includes individuals who meet such other criteria and a State conducting a demonstration project under this section specifies and the Secretary approves..
			(b)Study regarding incentives for ELEVATE program performance
 (1)In generalThe Secretary of Health and Human Services shall enter into an agreement with the National Academy of Sciences to evaluate State programs carried out under part A of title XIII of the Social Security Act (as added by subsection (a)), including demonstration projects conducted under section 1309 of that Act (as so added). The evaluation shall analyze the relationships between engagement, impacts, and outcome measures. The evaluation shall also examine the issue of program performance and include recommendations to Congress as to whether and how program performance could be tied to fiscal incentives.
 (2)ReportNot later than 7 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report containing the results of the evaluation conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.
				3.Self-employment assistance benefits and relocation assistance benefits
 (a)EstablishmentTitle XIII, as added by section 2(a), is amended by adding at the end the following:  BSelf-Employment and Relocation Assistance Benefits  1321.Self-employment assistance benefits (a)In generalEvery individual who—
 (1)is determined to be an eligible self-employment assistance individual (as defined in section 1325); and
 (2)has filed an application for self-employment assistance under this title, shall be entitled to a self-employment assistance benefit for each week beginning with the first week in which such individual meets the criteria specified in paragraphs (1) and (2) and ending with the benefit termination week (as defined in section 1325) determined with respect to the individual.(b)Amount (1)In generalSubject to paragraph (2), the self-employment assistance benefit for an individual shall be the amount equal to ½ of the average weekly earnings from the individual's most recent employment.
 (2)Maximum limitThe self-employment assistance benefit for any individual shall not exceed the amount equal to the maximum weekly unemployment insurance benefit in the State in which the individual resides.
								1322.Relocation assistance benefits
 (a)In generalEvery individual who— (1)is determined to be an eligible relocation assistance individual (as defined in section 1325);
 (2)has filed an application for relocation assistance under this title, shall be entitled to a relocation assistance benefit.(b)Amount (1)In generalSubject to paragraphs (2) and (3), the relocation assistance benefit for an individual shall be a lump-sum amount sufficient to enable the individual to move to a new area to earn family-sustaining wages in employment and may include up to 90 percent of the reasonable and necessary expenses incurred in relocating the individual, the individual's family, and household effects, including subsistence and transportation expenses.
								(2)Maximum limit
 (A)In generalThe relocation assistance benefit for any individual shall not exceed $2,000. (B)Annual adjustmentThe dollar amount specified in subparagraph (A) shall be increased, beginning with 2020, from year to year based on the percentage increase in the consumer price index for all urban consumers (all items; United States city average), rounded up to the nearest $10.
 (3)Adjustment for family sizeAn eligible relocation assistance individual who is relocating with a family may be paid a relocation assistance benefit greater than the benefit limit applicable to a year. The size of an individual's family shall be taken into account in determining the amount of such benefit.
 (c)LimitationAn individual may not be paid a relocation assistance benefit more than 1 time during any 5-year period.
							1323.Administrative provisions
 (a)AdministrationSelf-employment assistance benefits and relocation assistance benefits shall be administered by the Director, in consultation with the Secretary of Labor.
 (b)Other eligibility criteria; applicationThe Director, in consultation with the Secretary of Labor, shall establish— (1)such additional criteria as appropriate for an individual to be eligible for a self-employment assistance benefit or a relocation assistance benefit under this title and for determining the amount of such benefit;
 (2)application procedures, including with respect to the filing of applications, the furnishing of information and other material, and the reporting of events and changes in circumstances, as may be necessary for the effective and efficient administration of this title, and which shall include permitting applications for a self-employment assistance benefit or relocation assistance benefit to be submitted—
 (A)online; (B)at field offices of the Social Security Administration;
 (C)through a one-stop center, as defined in section 3 of the Workforce Innovation and Opportunity Act; or
 (D)at offices of the Small Business Administration; and (3)audit procedures and other program integrity activities related to the provision of self-employment assistance benefits and relocation assistance benefits.
 (c)Direct paymentsA self-employment assistance benefit or a relocation assistance benefit shall be paid directly to an individual and may be included with other benefits or assistance payable to, or on behalf of, the individual under this Act.
 (d)Entitlement redeterminationsAn individual's entitlement to a self-employment assistance benefit or a relocation assistance benefit under this title, and the amount of such benefit, may be redetermined at such time or times as the Director determines to be appropriate.
							(e)Regulations and administrative arrangements
 (1)In generalThe Director, in consultation with the Secretary of Labor, may promulgate such regulations, and make such administrative and other arrangements, as may be necessary or appropriate to carry out this title.
 (2)Suspension and termination of assistanceRegulations promulgated by the Director may provide for the suspension and termination of entitlement to a benefit under this title as the Director determines is appropriate.
 (3)Overpayments and underpayments; penalties for fraudRegulations promulgated by the Director shall apply the provisions of sections 808 and 811 to self-employment assistance benefits and relocation assistance benefits payable under this title in the same manner as such provisions apply to benefits payable under title VIII.
 (f)EvaluationsNot later than January 1, 2025, and periodically thereafter, the Director, in consultation with the Secretary of Labor, shall evaluate and report to Congress on the effectiveness of the self-employment assistance benefits, relocation assistance benefits, and other activities carried out under this title.
							1324.Miscellaneous provisions
 (a)Special rulesA self-employment assistance benefit or a relocation assistance benefit— (1)except as provided in subsection (b), shall be paid in addition to any other benefit or assistance for which the individual is entitled to or eligible for under this Act or any other provision of law; and
 (2)shall not be subject to Federal tax. (b)No concurrent receipt of self-Employment assistance benefit and unemployment compensationAn individual may not receive a self-employment assistance benefit for any week if the individual receives unemployment compensation under any State or Federal law (including under the Federal-State Unemployment Compensation Act of 1970 and including unemployment compensation paid as self-employment assistance) for such week.
 (c)Supplement not supplantFunds made available to carry out this title shall be used to supplement the level of Federal funds that, in the absence of such availability, would be expended to provide a self-employment assistance benefit or reemployment assistance benefit to individuals and in no case to supplant such Federal funds.
 1325.DefinitionsIn this title: (1)Benefit termination weekThe term benefit termination week means, with respect to an individual, the first week that occurs after the first week of any 10-year period in which the individual is paid a self-employment assistance benefit and is—
 (A)the week during which the individual is determined to have sufficient earnings from employment, as determined in accordance with criteria established under section 1323;
 (B)the week during which the individual is determined to no longer have a viable business plan or has stopped carrying out that plan; or
 (C)the 26th week for which the individual has been paid such benefit. (2)DirectorThe term Director means the Director of the Office of Reemployment Assistance established under section 714.
							(3)Eligible self-employment assistance individual
 (A)In generalThe term eligible self-employment assistance individual means an individual— (i)who—
 (I)is eligible for unemployment compensation under any State of Federal law (including under the Federal-State Unemployment Compensation Act of 1970 and including unemployment compensation paid as self-employment assistance);
 (II)has become unemployed through no fault of his or her own during the most recent 12-week period and is not eligible for any unemployment compensation described in clause (i); or
 (III)in the case of a self-employed individual or an independent contractor, whose hiring contract or other arrangement has ended during the most recent 12-week period and—
 (aa)whose most recent Federal income tax return shows an average profit of at least $4,600; or (bb)who attests to an average of $1,500 in quarterly profits for the most recently ended taxable year, more than 50 percent of which come from income from self-employment; and
 (ii)has a viable business plan, as determined by the Department of Labor of the State in which the individual resides, a local workforce development board in such State, or the Small Business Administration, is working on that business at least 20 hours per week, and is—
 (I)fully unemployed; or (II)partially unemployed and earning not less than ½ of the average weekly earnings from the individual's most recent employment or ½ of the amount of their weekly self-employment assistance benefit, whichever is greater.
 (B)Annual adjustmentThe dollar amounts specified in subclause (III) of subparagraph (A)(i) shall be increased, beginning with 2020, from year to year based on the percentage increase in the consumer price index for all urban consumers (all items; United States city average), rounded up to the nearest $10.
 (4)Eligible relocation assistance individualThe term eligible relocation assistance individual means an individual— (A)who is—
 (i)a dislocated worker, as defined in section 3 of the Workforce Innovation and Opportunity Act; (ii)a long-term unemployed individual, as determined in accordance with criteria established under section 1323; or
 (iii)an underemployed individual, as so determined; (B)who has filed an application for relocation assistance before relocating within the United States; and
 (C)with respect to whom a determination has been made that the individual— (i)has obtained suitable employment affording a reasonable expectation of long-term duration in the area in which the individual wishes to relocate, has obtained a bona fide offer of such employment, or has a reasonable expectation of obtaining such employment; and
 (ii)cannot reasonably be expected to secure comparable employment in the commuting area in which the individual resides.
 (5)Local workforce development boardThe term local workforce development board means a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act.
 1326.Authorization of appropriationsFor the purpose of carrying out this part, there are authorized to be appropriated such sums as may be necessary for each fiscal year beginning with fiscal year 2020..
 (b)Establishment of office of reemployment assistanceTitle VII of the Social Security Act (42 U.S.C. 901 et seq.) is amended by adding at the end the following:
				
					714.Office of Reemployment Assistance
 (a)EstablishmentThe Commissioner, in consultation with the Secretary, shall establish in the Social Security Administration an Office of Reemployment Assistance. The Office shall be headed by a Director who shall be appointed by the Commissioner, in consultation with the Secretary.
 (b)DutiesThe Director shall— (1)administer self-employment assistance benefits under part B of title XIII;
 (2)administer relocation assistance benefits under part B of title XIII; (3)advise the Commissioner and the Secretary on the effects of current policies and proposed statutory, regulatory, administrative, and budgetary changes affecting self-employment assistance benefits and relocation assistance benefits under part B of title XIII;
 (4)establish and maintain a clearinghouse for collecting and disseminating information on— (A)issues relating to self-employment assistance benefits and relocation assistance benefits;
 (B)research findings relating to such benefits and reemployment programs; and (C)innovative reemployment programs and activities;
 (5)coordinate the activities within the Administration and the Department of Labor that relate to the provision of self-employment assistance benefits and relocation assistance benefits under part B of title XIII;
 (6)provide information to the Commissioner, Secretary, and others in the Administration and Department of Labor with respect to the activities of other Federal departments and agencies that relate to self-employment assistance benefits and relocation assistance benefits and reemployment programs and activities; and
 (7)administer grants, cooperative agreements, and contracts to provide technical assistance and other activities as necessary to support activities related to the provision of self-employment assistance benefits, relocation assistance benefits, and reemployment programs and activities.
 (c)DefinitionsIn this section: (1)AdministrationThe term Administration means the Social Security Administration.
 (2)CommissionerThe term Commissioner means the Commissioner of Social Security. (3)DirectorThe term Director means the Director of the Office of Reemployment Assistance established under this section.
 (4)OfficeThe term Office means the Office of Reemployment Assistance established under this section. (5)SecretaryThe term Secretary means the Secretary of Labor.
 (d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each fiscal year beginning with fiscal year 2020..
			4.Employee retention work opportunity credit
 (a)In generalSection 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(l)Employee retention credit
 (1)In generalThe amount of the work opportunity credit determined under subsection (a) for the taxable year shall be increased by an amount equal to 40 percent of the qualified second-year wages for such year with respect to ELEVATE employees.
						(2)Qualified second-year wages
 (A)In generalFor purposes of this subsection, the term qualified second-year wages means qualified wages (determined as if ELEVATE employees were members of a targeted group)— (i)which are paid to an ELEVATE employee, and
 (ii)which are attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such employee determined under subsection (b)(2).
 (B)LimitationThe amount of the qualified second-year wages which may be taken into account with respect to any individual shall not exceed $6,000 per year.
 (3)ELEVATE employeeFor purposes of this subsection, the term ELEVATE employee means an individual who is hired by the employer through the subsidized employment program under part A of title XIII of the Social Security Act and who has been employed by the same employer for a consecutive 24 months as of the last day of the preceding taxable year..
 (b)GAO studyThe Comptroller General of the United States shall conduct a study on the employee retention credit under section 51(l) of the Internal Revenue Code of 1986 and, not later than 6 months after the last day of the second taxable year beginning after the date of the enactment of this Act, shall report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives—
 (1)whether such retention credit had a meaningful impact on retention as compared with other currently existing and previous subsidized employment programs, and
 (2)whether such retention credit was easily understood by employers and had an impact on hiring decisions in addition to any subsidy received under title XIII of the Social Security Act.
 (c)Extension of work opportunity creditParagraph (4) of section 51(c) of the Internal Revenue Code of 1986 is amended by striking December 31, 2019 and inserting December 31, 2021. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			5.Conforming amendments
			(a)TANF
 (1)State planSection 402 (42 U.S.C. 602) is amended— (A)in subsection (a)(1)—
 (i)in subparagraph (A)(iii), by inserting or employment services, training and other services and activities, and supportive services provided under the State program funded under part A of title XIII before the period; and
 (ii)in subparagraph (B)— (I)in clause (iv), by inserting , unless the parent or caretaker is participating in the State program funded under part A of title XIII before the period; and
 (II)by adding at the end the following:  (VI)The document shall indicate whether the State elects to carry out a State program to provide employment services, training and other services and activities, and supportive services under part A of title XIII.; and
 (B)by adding at the end the following:  (d)State option To submit plan that aligns with the State plan under title XIII–AA State may elect to submit the State plan required under this section at the same time and in the same manner, and to apply for the same period, as the State plan required under section 1302..
					(2)Participation in the State employment, training, and supportive services program under title XIII–A
 deemed to be meeting work participation requirementsSection 407(c)(2) (42 U.S.C. 607(c)(2)) is amended by adding at the end the following:  (E)Participation in the State employment, training, and supportive services program under title XIII–A deemed to be meeting work participation requirementsFor purposes of determining monthly participation rates under paragraphs (1)(B)(i) and (2)(B) of subsection (b), the following individuals are deemed to be engaged in work for a month:
 (i)RecipientsAny recipient who is participating in the State employment, training, and supportive services program under part A of title XIII (for any number of hours per week during the month) and is receiving assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)).
 (ii)Individuals who would otherwise be recipientsAny individual who is participating in the State employment, training, and supportive services program under part A of title XIII (for any number of hours per week during the month) and would be a recipient of assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) but for the individual's participation in the State employment, training and supportive services program under part A of title XIII..
 (3)Tribal programsSection 412(b) (42 U.S.C. 612(b)) is amended by adding at the end the following:  (4)Option to submit plan that aligns with the State plan under title XIII–ASubsection (d) of section 402 shall apply to a tribal family assistance plan in the same manner as that section applies to a plan under that section..
 (4)AdministrationSection 416 (42 U.S.C. 616) is amended— (A)by striking and part D shall be administered by an Assistant Secretary for Family Support within the Department of Health and Human Services and inserting , part D, and part A of title XIII shall be administered by the Assistant Secretary for the Administration for Children and Families within the Department of Health and Human Services (and in the case of part A of title XIII, in consultation with the Secretary of Labor and the Secretary of Education); and
 (B)by striking by law, and all that follows through the period and inserting by law.. (b)Title VIISection 701(b) of such Act (42 U.S.C. 901(b)) is amended—
 (1)by inserting a comma after title II; and (2)by inserting and the benefits program established under part B of title XIII before the period.
 (c)Title XISection 1101(a)(1) of such Act (42 U.S.C. 1301(a)(1)) is amended by striking title XX and inserting titles XIII and XX. (d)Internal revenue code (1)Work opportunity creditSection 51(c)(2)(B) of the Internal Revenue Code of 1986 is amended by striking section 482(e) and inserting part A of title XIII.
 (2)Disclosure of returns and return informationSubparagraph (D) of section 6103(l)(7) of the Internal Revenue Code of 1986 is amended— (A)by striking and at the end of subclause (IV) of clause (viii);
 (B)by striking the period at the end of clause (ix) and inserting ; and; and (C)by inserting after clause (ix) the following new clause:
						
 (x)any benefits or assistance under part B of title XIII of the Social Security Act.. (e)Table of contents for title XIIITitle XIII, as added by section 2(a) and amended by section 3(a), is amended by inserting the following before part A:
				
					
						TITLE XIII—Reemployment and other Job-Related Assistance and Benefits 
						Part A—Employment, Training, and Supportive Services Program
						Sec. 1301. Purpose; definitions; administration.
						Sec. 1302. State plan requirements.
						Sec. 1303. Use of funds.
						Sec. 1304. Payments to States.
						Sec. 1305. Other program requirements.
						Sec. 1306. Reports; technical assistance; research; audit requirement.
						Sec. 1307. Direct funding and administration for programs operated by Indian tribes.
						Sec. 1308. Direct funding and administration for programs operated by local governments.
						Sec. 1309. Pro-worker employers demonstration projects.
						Part B—Self-Employment and Relocation Assistance Benefits 
						Sec. 1321. Self-employment assistance benefits.
						Sec. 1322. Relocation assistance benefits.
						Sec. 1323. Administrative provisions.
						Sec. 1324. Miscellaneous provisions.
						Sec. 1325. Definitions.
						Sec. 1326. Authorization of appropriations..
			6.Effective date; regulations
 (a)Effective dateExcept as provided in section 4(d), the amendments made by this Act shall take effect on October 1, 2019.
			(b)Regulations
 (1)Employment, training, and supportive services programThe Secretary of Health and Human Services, in consultation with the Secretary of Labor and the Secretary of Education, shall—
 (A)not later than 6 months after the date of the enactment of this Act, issue proposed regulations for the purpose of implementing part A of title XIII of the Social Security Act (as added by section 2 of this Act), including regulations establishing uniform data collection requirements; and
 (B)not later than 1 year after the date of enactment of this Act, publish final regulations for such purpose.
 (2)Self-employment and relocation assistance benefitsThe Commissioner of Social Security, through the Director of the Office of Reemployment Assistance (as established under section 3(b) of this Act) and in consultation with the Secretary of Labor, shall—
 (A)not later than 6 months after the date of enactment of this Act, issue proposed regulations for the purpose of implementing part B of title XIII of the Social Security Act (as added by section 3 of this Act), including regulations establishing uniform data collection requirements; and
 (B)not later than 1 year after the date of the enactment of this Act, publish final regulations for such purpose.
					